DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2021 has been entered.
In view of applicant’s amendment and arguments regarding objection to the drawings set forth in the previous office action, the objection is hereby withdrawn. 
The applicant’s arguments have been considered but are moot in view of new ground(s) of rejections necessitated by the applicant’s amendment.

Claim Objections
Claim 12 is objected to because of the following informalities:  the claim recites “wherein the the at least one positive …”, one of “the” is too many.
Claim 13 is objected to because of the following informalities: the claim recites in the second line on page 5 of the claim listing “on the semiconductor die at least for selection switches”, it appears that comma is missing after the word “die”.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 16 and 24 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 1 and 13, as amended, contain the following language:
“the at least one positive phase shifting circuit including at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry, and the at least one negative phase shifting circuit that does not include inductance values less than 0.2 nanohenry and greater than 5 nanohenry to achieve a compact layout on the semiconductor die”.

are not desirable for implementation (stated as “In this example, inductance values of less than 0.2 nH and greater than 5 nH are italicized. … In certain implementations, italicized components are omitted when implementing the phase shifting networks in favor of implementing the phase shift using a circuit network of fewer components.”) which appears to contradict the claimed limitation requiring the positive phase shifting network to include inductances with such values. Further, the examiner was not able to find in the specification as filed any references to the relationship between the requirement to include or not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 0141, “implementing the phase shift using a circuit network of fewer components” does not necessarily result in “compact layout on the semiconductor die” since the components may be spread out father from each other or more circuits needed to achieve the same phase shift since it does not appear possible to simply eliminate larger value components and to achieve the same phase shift with only the remaining components.

Therefore, the examiner considers claims 1 and 13 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the 

	Claims 2 – 12, 14 – 16 and 24 – 29 are rejected as being dependent from the rejected base claims.

New claims 24 and 26 contain the following language:
“the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads to achieve a compact layout on the semiconductor die”.

The examiner was not able to find in the specification as filed any references to the relationship between the requirement to not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 0141, “implementing the phase shift using a circuit network of fewer components” does not necessarily result in “compact layout on the semiconductor die” since the components may be spread out father from each other, or more circuits or components of different value needed to achieve the same phase shift since it does not appear possible, for example, to simply eliminate larger value components and to achieve the same phase shift with only the remaining components.

Therefore, the examiner considers claims 24 and 26 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the 

New claims 25 and 27 contain the following language:
“the at least one positive phase shifting circuit includes at least one capacitance value less than 0.1 picofarads and at least one capacitor value greater than 5 picofarads, and the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads to achieve a compact layout on the semiconductor die”.

The examiner was not able to find support for this combination of features in the specification as filed. For example, with respect to the “positive phase shifting circuit”, the support appears to be in paragraphs 0138 – 0141, however, the text of the specification appears to state that the capacitors of less than 0.1 picofarads and greater than 5 picofarads are not desirable for implementation (stated as “Additionally, capacitance values of less than 0.1 pF and greater than 5 pF are italicized. … In certain implementations, italicized components are omitted when implementing the phase shifting networks in favor of implementing the phase shift using a circuit network of fewer components.”) which appears to contradict the claimed limitation requiring the positive phase shifting network to include capacitances with such values. Further, the examiner was not able to find in the specification as filed any references to the relationship between the requirement to include or not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 

Therefore, the examiner considers claims 25 and 27 as containing new matter.  To overcome this rejection, the applicant is required to point out the exact place in the specification as filed which would provide support for the subject matter of claims 25 and 27 as discussed above or to amend the claims to bring them in conformance with the specification.

Claims 1 – 16 and 24 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

Independent claims 1 and 13, as amended, contain the following language:
“the at least one positive phase shifting circuit including at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry, and the at least one negative phase shifting circuit that does not include 

As was explained above, the examiner was not able to find any references in the specification as filed to the relationship between the requirement to include or not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 0141, “implementing the phase shift using a circuit network of fewer components” does not necessarily result in “compact layout on the semiconductor die” since the components may be spread out father from each other or more circuits needed to achieve the same phase shift since it is not possible simply to eliminate larger value components and to achieve the same phase shift with the remaining components.
A person of ordinary skill in the art would likely not know how “to achieve a compact layout on the semiconductor die” by including, in one circuit, components having “at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry”, and by excluding, from a different circuit on the same die, exactly same components having “at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry” as recited by the claims without undue experimentation.

Claims 2 – 12, 14 – 16 and 24 – 29 are rejected as being dependent from the rejected base claims.

New claims 24 and 26 contain the following language:
“the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads to achieve a compact layout on the semiconductor die”.

The examiner was not able to find in the specification as filed any references to the relationship between the requirement to not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 0141, “implementing the phase shift using a circuit network of fewer components” does not necessarily result in “compact layout on the semiconductor die” since the components may be spread out father from each other, or more circuits or components of different value needed to achieve the same phase shift since it does not appear possible, for example, to simply eliminate larger value components and to achieve the same phase shift with only the remaining components.
A person of ordinary skill in the art would likely not know how “to achieve a compact layout on the semiconductor die” by excluding components having “capacitance values less than 0.1 picofarads and greater than 5 picofarads” as recited by the claims without undue experimentation.

New claims 25 and 27 contain the following language:
“the at least one positive phase shifting circuit includes at least one capacitance value less than 0.1 picofarads and at least one capacitor value greater than 5 picofarads, and the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads to achieve a compact layout on the semiconductor die”.

As was explained above, the examiner was not able to find any references in the specification as filed to the relationship between the requirement to include or not include components of certain values (as in paragraphs 0138 – 0141) and the conclusion that this is “to achieve a compact layout on the semiconductor die”. Indeed, as stated in paragraphs 0138 – 0141, “implementing the phase shift using a circuit network of fewer components” does not necessarily result in “compact layout on the semiconductor die” since the components may be spread out father from each other or more circuits needed to achieve the same phase shift since it is not possible, for example, simply to eliminate larger value components and to achieve the same phase shift with the remaining components.
A person of ordinary skill in the art would likely not know how “to achieve a compact layout on the semiconductor die” by including, in one circuit, components having “at least one capacitance value less than 0.1 picofarads and at least one capacitor value greater than 5 picofarads”, and by excluding, from a different circuit on the same die, exactly same components having “at least one capacitance value less than 0.1 picofarads and at least one capacitor value greater than 5 picofarads” as recited by the claims without undue experimentation.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1 – 12, 15 and 26 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12, as amended, recites “the at least one positive phase shifting circuit is binary weighted”. It is not clear how a single circuit may be “binary weighted”. Normally this type of weighting applies to multiple components/circuits. For example, the applicant’s specification in paragraphs 0107 provides an example of this by disclosing plurality of phase shifting circuits so that the phase shifts of different circuits are related as 1/2/4 which is an example of being “binary weighted”.
Claim 1 recites the limitation "the semiconductor die" twice.  There is insufficient antecedent basis for each instance of this limitation in the claim.
Claim 15 recites the limitation "the phase shifter".  There is insufficient antecedent basis for this limitation in the claim.
Claims 2 – 12 and 26 – 29 are rejected as being dependent from the rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 8 – 11, 13 – 16, 24 – 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and further in view of US 20180205358 (Onaka).
Regarding claim 1, Gamal El Din teaches “A phase shifter (shown in FIG 2A with corresponding description) comprising…”
“…at least first, second and third cascaded pairs of phase shifting circuits between an input terminal and an output terminal (FIG 4 and paragraph 0037: One or more of the multi-state phase shifters 200 of FIG. 2A may be used as a stand-alone phase shifting component in a larger circuit. Although FIG 4 explicitly shows only two multistate phase shifters in series between RF1 and RF2 (“an input terminal and an output terminal”), paragraph 0037 is open-ended with respect to the number of cascaded phase shifters. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize larger number of serially cascaded phase shifters for those applications where larger phase shift would be required. The internal structure of each phase shifter 200 is shown in FIG 2A and includes multiple “pairs of phase shifting circuits” such as L1 and C1 as one pair and L2 and C2 as another pair), at least one cascaded pair having at least one positive phase shifting circuit and at least one negative phase shifting circuit (with respect to each pair as defined above, it includes “at least one positive phase shifting circuit” implemented as either C1 or C2 and “at least one negative phase shifting circuit” implemented as either L1 or L2)…” “…and the at least one negative phase shifting circuit that does not include inductance values less than 0.2 nanohenry and greater than 5 nanohenry (the values of inductors for “the at least one negative phase shifting circuit” implemented as either L1 or L2 are shown in Table 3 in paragraph 0027 and include 0.376 nH and 0.48 nH thus meeting the limitation) to achieve a compact layout on the semiconductor die (paragraph 0011: the disclosed solution result in reduction of integrated circuit die area because the number of switched elements is reduced, or in other words, “to achieve a compact layout on the semiconductor die”. Although the claim’s language appears to state that the compact layout is achieved because of certain restrictions to component values, this is merely a statement of desired result and does not have to be given any patentable weight since it does not limit the claim to any particular structure); and
a plurality of selection switches formed on the semiconductor die (paragraph 0024: a plurality of n parallel signal paths each comprising a pair of switches Sna and Snb. The phase shift elements 202 may be physically located on the same integrated circuit (IC) die as the switch pairs Sna-Snb), at least four selection switches for each cascaded pair that couple at least one of the positive or negative phase shifting circuits in each cascaded pair between the input terminal and the output (as may be seen from FIG 2A, for the “pair that couple at least one of the positive or negative phase shifting circuits” including L1 and C1, the four switches include S1a, S1b, S2a and S2b. For the pair including L2 and C2, the four switches include S4a, S4b, S5a and S5b.).”
Although Gamal El Din teaches that the phase shifters may be used in beam forming networks and phased array antennas (see paragraph 0004), Gamal El Din does not disclose “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal”.
Eitan in FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. More detailed description of the phase shifting operation is given in paragraph 0099. Further, paragraph 0091 explicitly states that embodiments disclosed for a receiver are also applicable to the transmitter. In this respect, paragraph 0087 and FIG 8 shows an example of an antenna array in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be spaced close together (e.g., half a wavelength of the radio signal to be received or transmitted), or in other words, “first and second antenna elements separated by a distance that is half of wavelength of a fundamental component of a radio frequency signal”. Eitan does not disclose the internal structure of each phase shifter 1016 thus leaving it to a person of ordinary skill in the art reading his disclosure.


Lastly, Gamal El Din does not disclose that “the at least one positive phase shifting circuit including at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry”. In Gamal El Din the positive phase shifting circuit includes a single capacitor.
In paragraph 0025, Gamal El Din states that components or devices other than those illustrated in FIG. 2 may be used as phase shift elements 202.  Paragraph 0027 also states that the multi-state phase shifter circuit 200 shows 5 parallel signal paths, but may have more than five parallel signal paths (as suggested by the dotted lines in FIG. 2A); and paragraph 0024 states that other components (e.g., inductors, capacitors, transmission lines, resistors, switches, etc.) may be added affecting the implementation. In other words, Gamal El Din does not restrict implementation of different branches of the phase shifter to specifically disclosed.
The amount by which the phase leads and the amount by which the phase lags are each decided by the number of stages of an LC ladder circuit. In other words, the more stages are in the LC ladder circuit, the more the phase is shifted. Obviously, the opposite is also true: the fewer stages are in the LC ladder circuit, the less the phase is shifted.
Going back to the configuration disclosed by Gamal El Din in FIG 2a, it may clearly be seen that each positive phase shifting circuit includes a single C-component which allows only very low phase shift, as may also be seen from Table 4.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application that for those cases when higher phase shifts may be required in addition to those achievable by the Gamal El Din’s circuit using single components (capacitor or inductor), to implement additional branch(es) of positive and negative phase shifter(s) having higher order (more stages) LC-circuits in each branch (such as configurations shown in Onaka’s FIG 2a and b). Doing so would have provided wider range of achievable phase shifts, either positive or negative.
When the multi-state phase shifter of Gamal El Din is modified by adding at least one parallel branch of positive phase shifter and at least one parallel branch of negative phase shifter having higher order LC-circuit to those branches already existing and shown in Gamal El Din’s FIG 2a, the branches having newly added higher order LC-circuit (such as configuration shown in Onaka’s FIG 2a) may also be mapped to “the at 
With respect to specific inductance values, Onaka is silent on that. However, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Regarding claim 2, Gamal El Din teaches “wherein…” “…negative phase shifting circuit provides a phase shift of about equal magnitude but opposite polarity as a corresponding positive phase shifting circuit (as may be seen from Table 4 in paragraph 0034, the phase shift provided by the inductor L1 comparing to the inherent phase shift using the THRU line is -2.8° while the phase shift provided by the capacitor C1 comparing to the inherent phase shift using the THRU line is +2.8° thus being “equal magnitude but opposite polarity”).”
Gamal El Din does not disclose that the same relationship holds for “each of the” negative phase shifting circuits. In fact, Gamal El Din does not explicitly disclose the relationship between the phase shift provided individually by the capacitor C2 and inductor L2.
In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Additionally, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to extend this relationship between the positive and negative phase shift to the additional pairs of positive and negative phase shifters having higher order (more stages) LC-circuits in each branch (such as configurations shown in Onaka’s FIG 2a and b) because of the same reasons as stated above.
Regarding claim 3, Gamal El Din teaches “further comprising a plurality shunt switches configured to electrically connect one or more unselected positive or negative phase shifting circuits to a reference voltage (paragraph 0030 and FIG 3 describing a block diagram of a selectable parallel signal path 300 of the type used in FIG. 2A, showing a phase shift element 302 series-connected between two bracketing series FET switches 304. Optional shunt FETs 306 coupled to opposite ends of the phase shift element 302 (“a plurality shunt switches”) and to circuit ground are switched to a conductive (ON) state to connect the phase shift element 302 to circuit ground when the series FET switches 304 are switched to a non-conductive (OFF) state (thus isolating the phase shift element 302) (“configured to electrically connect one or more unselected positive or negative phase shifting circuits to a reference voltage”), and are switched to a non-conductive (OFF) state when the series FET switches 304 are switched to a conductive (ON) state. The optional shunt FETs 306 provide improved isolation for the phase shift element 302 (particularly inductor Ln or capacitor Cn phase shift elements 302) with respect to other circuit components.).”
Regarding claim 4, Gamal El Din does not teach “wherein the at least one positive phase shifting circuit includes a first plurality of inductor-capacitor networks, and the at least one negative phase shifting circuit includes a second plurality of inductor-capacitor networks.”
Gamal El Din modified as suggested by Onaka would have also used higher order LC circuits in parallel branches in addition to those single component branches disclosed by Gamal El Din thus providing wider range of achievable phase shifts.
Onaka in FIGS. 2A and 2B also discloses examples of a circuit configuration of the phase shifter as an LC ladder filter. FIG. 2A illustrates a high pass filter phase shifter in which a phase leads (representing “at least one positive phase shifting circuit”), and FIG. 2B illustrates a low pass filter phase shifter in which a phase lags (representing “at least one negative phase shifting circuit”).
specific implementation of positive and negative phase shifting circuits simply as design choice with predictable results. In this case, the predictable result would be a particular implementation of the higher order LC circuits having higher phase shifting values.
Regarding claim 5, Gamal El Din in combination with Onaka teaches “wherein the first plurality of inductor-capacitor networks are each implemented as a high pass filter, and the second plurality of inductor-capacitor networks are each implemented as a low pass filter (indeed, positive phase shifting circuits of Gamal El Din are implemented as capacitors C1 and C2 (see Table 4 in paragraph 0034) representing a high-pass filter, and negative phase shifting circuits are implemented as inductors L1 and L2 representing a low-pass filter. When the higher order LC circuits suggested by Onaka for additional phase shifting branches are implemented as disclosed in Onaka’s Fig. 2, the high-pass filters will take form of the circuit shown in FIG 2a of Onaka (“the first plurality of inductor-capacitor networks are each implemented as a high pass filter”) and the low-pass filters will take form of the circuit shown in FIG 2b of Onaka (“the second plurality of inductor-capacitor networks are each implemented as a low pass filter”). As per claim 4, the former would comprise “a first plurality of inductor-capacitor networks”, and the latter would comprise “a second plurality of inductor-capacitor networks”).”
Regarding claim 8, Gamal El Din in combination with Onaka teaches “wherein the second plurality of inductor-capacitor networks includes a plurality of series inductors and a plurality of shunt capacitors (Onaka, FIG 2b for the low-pass filter), and the first plurality of inductor-capacitor networks includes a plurality of series capacitors and a plurality of shunt inductors (Onaka, FIG 2a for the high-pass filter).”
Regarding claim 9, Gamal El Din in combination with Onaka teaches “wherein the first plurality of inductor-capacitor networks includes a plurality of series capacitors and a plurality of shunt inductors (Onaka, FIG 2a for the high-pass filter), and the second plurality of inductor-capacitor networks includes a plurality of series inductors and a plurality of shunt capacitors (Onaka, FIG 2b for the low-pass filter).”
Regarding claim 10, Gamal El Din teaches “further comprising a control circuit…” “…and configured to control the plurality of selection switches (paragraph 0026: The switch pairs Sna-Snb in each of the parallel signal paths are concurrently switched within a parallel signal path to allow the associated phase shift element 202 or THRU conductor 204 to be placed in-circuit between the ports RF1, RF2 under the control of an applied signal from a control circuit (not shown).).”
Gamal El Din does not teach that the control circuit is “formed on the semiconductor die”. In fact, Gamal El Din does not disclose anything related to placement of the control circuit.

Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to also position the control circuit on the same integrated circuit die as the rest of the components of the disclosed phase shifter simply as design choice with predictable results, the results being a single package with no external components.
Regarding claim 11, Gamal El Din teaches “wherein each positive phase shifting circuit provides a different amount of phase shift to a radio frequency input signal (as may be seen from Table 3 in paragraph 0027, the value of capacitors C1 and C2 providing positive phase shift are different; therefore, the amount of phase shift provided by the capacitors will be different. The same would be obvious to apply when additional branches using configuration from Onaka are used).”
Regarding claim 13, Gamal El Din in combination with Eitan and Onaka as explained in the rejection of claim 1 above teaches “A wireless device (Gamal El Din, paragraph 0072: Multi-state phase shifters are useful in a wide variety of circuits for performing a range of functions. Such functions are particularly useful in such applications as radio systems. Radio system usage includes cellular radio systems (including base stations, relay stations, and hand-held transceivers). Therefore, recited in the claim “wireless device” may be mapped to any of these devices) comprising:
(Eitan, FIG. 10 with corresponding description discloses a hybrid beamforming system 1005 for a transmitter. Paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift. Further, paragraph 0087 and FIG 8 shows an example of “an antenna array including a plurality of antenna elements” in which the antenna elements 515(1)(1) to 515(n)(m) within each antenna block 510(1) to 510(n) may be separated by half a wavelength of the radio signal to be received or transmitted).);
a plurality of signal conditioning circuits each operatively associated with a corresponding one of the plurality of antenna elements (Eitan, paragraph 0098: Each transmit path 1012(1)(1) to 1012(n)(m) includes a respective phase shifter 1016(1)(1) to 1016(n)(m), which shifts the phase of the respective transmit signal by a respective phase shift.) and including at least first, second and third cascaded pairs of phase shifting circuits between an input terminal and an output terminal, at least one cascaded pair having at least one positive phase shifting circuit and at least one negative phase shifting circuit, the at least one positive phase shifting circuit includes at least one inductance value less than 0.2 nanohenry and at least one inductance value greater than 5 nanohenry, and the at least one negative phase shifting circuit does not include inductance values less than 0.2 nanohenry and greater than 5 nanohenry to achieve a compact layout on a semiconductor die;
(this portion of the claim is rejected because of the same reasons as set forth in the rejection of claim 1 above over Gamal El Din and Onaka with the same reasons for combining as stated there); and
a transceiver electrically coupled to the plurality of signal conditioning circuits (Eitan, FIG. 10 with corresponding description: transmit circuit 1060).”

Regarding claim 14, this claim is rejected because of the same reasons as set forth in the rejection of claim 2 because they have similar limitations.
Regarding claim 15, this claim is rejected because of the same reasons as set forth in the rejection of claim 3 because they have similar limitations.
Regarding claim 16, this claim is rejected because of the same reasons as set forth in the rejection of claim 4 because they have similar limitations.
Regarding claims 24 and 26, Gamal El Din in combination with Onaka as explained in the rejection of claim 1 above teaches or fairly suggests “wherein the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads (In Gamal El Din, “the at least one negative phase shifting circuit” is implemented as either L1 or L2 and does not include any capacitors, thus automatically meeting the claim limitation.  When the multi-state phase shifter of Gamal El Din is modified by adding at least one parallel branch of positive phase shifter and at least one parallel branch of negative phase shifter having higher order LC-circuit, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) to achieve a compact layout on the semiconductor die (paragraph 0011: the disclosed solution result in reduction of integrated circuit die area because the number of switched elements is reduced, or in other words, “to achieve a compact layout on the semiconductor die”. Although the claim’s language appears to state that the compact layout is achieved because of certain restrictions to component values, this is merely a statement of desired result and does not have to be given any patentable weight since it does not limit the claim to any particular structure).”
Regarding claims 25 and 27, Gamal El Din in combination with Onaka as explained in the rejection of claim 1 above teaches or fairly suggests “wherein the at least one positive phase shifting circuit includes at least one capacitance value less than 0.1 picofarads and at least one capacitor value greater than 5 picofarads (When the multi-state phase shifter of Gamal El Din is modified by adding at least one parallel branch of positive phase shifter and at least one parallel branch of negative phase shifter having higher order LC-circuit, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.), and the at least one negative phase shifting circuit does not include capacitance values less than 0.1 picofarads and greater than 5 picofarads (In Gamal El Din, “the at least one negative phase shifting circuit” is implemented as either L1 or L2 and does not include any capacitors, thus automatically meeting the claim limitation.  When the multi-state phase shifter of Gamal El Din is modified by adding at least one parallel branch of positive phase shifter and at least one parallel branch of negative phase shifter having higher order LC-circuit, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such specific values of the components as required by design including those falling within the range specified by the claim since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.) to achieve a compact layout on the semiconductor die (paragraph 0011: the disclosed solution result in reduction of integrated circuit die area because the number of switched elements is reduced, or in other words, “to achieve a compact layout on the semiconductor die”. Although the claim’s language appears to state that the compact layout is achieved because of certain restrictions to component values, this is merely a statement of desired result and does not have to be given any patentable weight since it does not limit the claim to any particular structure).”
Regarding claim 29, Gamal El Din in combination with Onaka as explained in the rejection of claim 1 above teaches or fairly suggests “wherein the at least one positive phase shifting network is 50 ohm high-pass T network (indeed, Onaka in paragraph 0062 and FIG 2 teaches an example of a circuit configuration of a phase shifter. FIG. 2A illustrates a high pass filter phase shifter in which a phase leads (“at least one positive phase shifting network”). As may be seen, it represents “high-pass T network”. Further, it is well known in the art that 50 ohms is a characteristic impedance widely used for many high-frequency circuits including filters. In this respect, Onaka also uses this value, paragraph 0028: a state close to 50 Ω can be maintained in a necessary frequency band. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the high-pass filter shown in FIG 2A of Onaka with characteristic impedance of 50 Ω, as is well known and widely used in the art. Doing so would have allowed to easily match this high-pass filter acting as phase shifter with other components on its left and right sides.).”

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and US 20180205358 (Onaka) as applied to claims 4 and 11 above, and further in view of US 20080186108 (Miya).
Regarding claim 6, Gamal El Din in combination with Onaka teaches “wherein the first plurality of inductor-capacitor networks…” “…implemented in a tee configuration (“the first positive phase shifting circuit” was mapped to the higher order LC-circuit, such as Onaka’s high-pass filter in FIG 2a having “a tee configuration”).”
Gamal El Din in combination with Onaka does not teach that “the second plurality of inductor-capacitor networks” also has a tee configuration. In Onaka’s Fig. 2b, the low-pass filter (“the second plurality of inductor-capacitor networks”) appears to have a pi configuration.
On the other side, Miya in FIG 2 with corresponding description in par. 0007 describes an existing HPFLPF (high pass filter low pass filter) switching type of phase shifter which consists of separate high-pass filter 112 and low-pass filter 113. As may be seen, the low-pass filter has a tee configuration.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the tee configuration of the low-pass filter disclosed by Miya, as the negative phase shifting network (“the second plurality of inductor-capacitor networks”), in the system of Gamal El Din in combination with Onaka as the replacement for the low-pass filter disclosed by Onaka in FIG 2b simply as design choice with predictable results (such as, for example, presenting higher impedance for high-frequency signals because of inductance being the first component, as opposed to lower impedance in Onaka’s Fig. 2b) since the court stated in KSR, "when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claim 12, Gamal El Din does not teach “wherein the the at least one positive phase shifting circuits is binary weighted.”
Miya in FIG 1 with corresponding description in par. 0005 describes a switchable phase shifter different stages of which “are binary weighted”. Indeed, the phase shifters have different fixed phase shift amounts, namely 0° to 11.25°, 22.5°, 45°, 90°, and 180°, respectively. The bit phase shifter 100 can accomplish the phase shift amounts of 32 patterns from 0 to 360 degrees at the interval of 11.25 degrees through on/off combinations of the phase shifters 100 to 105.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize such configuration of different branches of the phase shifter disclosed by Gamal El Din in combination with Onaka so that their individual phase shifts would be related in a binary fashion, as suggested by Miya, simply as design choice with predictable results, the results being the capability of achieving multiple values of phase shift with fixed interval. Additionally or alternatively, Gamal El Din discloses general configuration of the phase shifter, and recited by the claim limitation is nothing more than selecting specific values for the branches. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, and it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). 
 
Claims 7 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170230028 (Gamal El Din) in view of US 20190081693 (Eitan) and US 20180205358 (Onaka) as applied to claims 1 and 4 above, and further in view of US 4733203 (Ayasli).
Regarding claim 7, Gamal El Din in combination with Onaka teaches “the second plurality of inductor-capacitor networks…” “…implemented in a pi configuration (indeed, Onaka shows low-pass filter in FIG 2b (corresponding to “the second plurality of inductor-capacitor networks”) as having “a pi configuration”).”
Gamal El Din in combination with Onaka does not teach that “the first plurality of inductor-capacitor networks” also has a pi configuration. In Onaka’s Fig. 2a, the high-pass filter (“the first plurality of inductor-capacitor networks”) appears to have a tee configuration.
On the other side, Ayasli in FIG 1 with corresponding description in col. 1 lines 11 – 28 discloses well known phase shifter circuits which may be employed in various radio frequency applications such as phased array antenna systems. The phase shifter 10 includes passive elements which provide a phase lag and a phase lead network and includes a pair of signal paths provided between an input terminal RF IN and an output terminal RF OUT with the upper one of the signal paths being through a high pass filter 14 to provide phase lead or positive phase shift to a signal and the lower one of the signal paths being through a low pass filter 18 to provide phase lag or negative phase shift to a signal.  As may be seen, the high-pass filter has a pi configuration.
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to utilize the pi configuration of the high-pass KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
Regarding claim 28, Gamal El Din in combination with Onaka does not teach “wherein the at least one positive phase shifting circuit is 50 ohm high-pass pi network.”
In Onaka’s Fig. 2a, the high-pass filter (“the at least one positive phase shifting circuit”) appears to have a tee configuration.
On the other side, Ayasli in FIG 1 with corresponding description in col. 1 lines 11 – 28 discloses well known phase shifter circuits which may be employed in various radio frequency applications such as phased array antenna systems. The phase shifter 10 includes passive elements which provide a phase lag and a phase lead network and includes a pair of signal paths provided between an input terminal RF IN and an output terminal RF OUT with the upper one of the signal paths being through a high pass filter 14 to provide phase lead or positive phase shift to a signal and the lower one of the signal paths being through a low pass filter 18 to provide phase lag or negative phase shift to a signal.  As may be seen, the high-pass filter has a pi configuration.
KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1740 (2007) (citing United States v. Adams, 383 U.S. 39, 50-51 (1966)).
With respect to the requirement that the circuit has impedance “50 ohms”, the examiner takes an official notice that it is well known in the art that 50 ohms is a characteristic impedance widely used for many high-frequency circuits including filters. In this respect, Onaka also uses this value, paragraph 0028: a state close to 50 Ω can be maintained in a necessary frequency band. Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to implement the high-pass filter shown in Ayasli’s FIG 1 with characteristic impedance of 50 Ω, as is well known and widely used in the art. Doing so would have allowed to easily match this high-pass filter acting as phase shifter with other components on its left and right sides.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY TSVEY whose telephone number is (571)270-3198.  The examiner can normally be reached on Mon-Fri 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.